DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-7, 10-12, 14, 16-19, 22, 26-27 and 30-31 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-7 and 10 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a fiber core having overlapping first and second sets of gratings, wherein the first set of gratings comprises one or more chirped gratings extending over a section of the fiber, and wherein the second set of gratings comprises one or more gratings extending over the section of the fiber, the one or more gratings of the second set of gratings not being chirped like the one or more chirped gratings of the first set of gratings; and a cladding surrounding the fiber core.”
Claims 11, 12 and 14 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "3each correlation maximum corresponds to a pair of a first spectrum of the first time-delay dependent reflection spectra and a second spectrum of the second time-delay- dependent reflection spectra, and to a frequency shift between the first spectrum and second spectrum of the pair; and for each correlation maximum of the correlation maxima, computing a strain at a position along the fiber associated with the first spectrum of the pair from the frequency shift associated with that correlation maximum.”
Claims 16-19, 22, 26 and 27 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of " the first set of gratings comprises one or more chirped gratings extending over a section of the fiber, and wherein the second set of gratings comprises one or more gratings extending over the section of the fiber, the one or more gratings of the second set of gratings not being chirped like the one or more chirped gratings of the first set of gratings.”
Claims 30 and 31 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "each correlation maximum corresponds to a pair of a first spectrum of the first time- delay dependent reflection spectra and a second spectrum of the second time-delay-dependent reflection spectra, and to a frequency shift between the first spectrum and second spectrum of the pair; and for each correlation maximum of the correlation maxima, computing a strain at a position along the fiber associated with the first spectrum of the pair from the frequency shift associated with that correlation maximum.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cai et al. (Patent No. US 6,330,383 B1) discloses a nonlinearly chirped fiber grating for achieving tunable dispersion compensation, dispersion slope compensation, polarization mode dispersion, chirp reduction in directly modulated diode lasers, and optical pulse manipulation.
Froggatt et al. (Patent No. US 9,772,176 B2) discloses an optical sensor including an optical fiber inscribed with a repeated refraction pattern such that light scattered from a location on the optical fiber is scattered at multiple frequencies in a range of frequencies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878